Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is a response to an amendment filed on 02/22/2022 for application Number 16/992,617. Claims 1, 2, 10, and 11 are amended. Claims 6, 9, 15, and 18-20 have been cancelled. Claims 21-26 are new. Claims 1-5, 7-8, 10-14, 16-17 and 21-26 are pending.

Information Disclosure Statement
The information disclosure statement/s (IDS/s) submitted on 12/16/2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement/s is/are being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 8, 10, 12, 17, 24, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (US 20140362792 A1; hereinafter “Cheng”) in view of Choi et al. (US 20170215179 A1; hereinafter “Choi”).

Regarding claim 1, Cheng discloses a method for information transmission, comprising: 
[0030] and Fig. 1: S110. Receive a physical downlink control channel sent by a base station (= a network device), where the physical downlink control channel includes indication information (= first information), where the indication information is used to indicate a physical uplink control channel resource used to transmit uplink control information.); 
determining, by the terminal device, based on the first information, a first resource for transmitting uplink control information (UCI) in an uplink transmission resource ([0031] and Fig. 1: S120. Obtain, according to the indication information (= first information) and whether the uplink control information includes periodic channel state information, the physical uplink control channel resource used to transmit the uplink control information (UCI) from a semi-statically configured first resource group and/or second resource group, where a maximum number of information bits supported by physical uplink control channels corresponding to resources included in the first resource group is greater than a maximum number of information bits supported by physical uplink control channels corresponding to resources included in the second resource group.); and 
transmitting, by the terminal device, the UCI according to the first resource ([0032] and Fig. 1:S130. Send the uplink control information (UCI) to the base station over a physical uplink control channel corresponding to the physical uplink control channel resource.).  
But Cheng and Choi do not disclose wherein the first information indicates a type of the UCI that can be transmitted.
However, in the same field of endeavor, Choi discloses wherein the first information indicates a type of the UCI that can be transmitted ([0225] In a state where UE is set, to transmit/receive signals to/from one or more cells operating in a licensed band and not perform simultaneous transmission of PUCCH and PUSCH, if UCI transmitted via sub-frame n contains aperiodic CSI or aperiodic CSI and HARQ-ACK information, the UCI is transmitted via PUSCH set via PDCCH from an eNB. In this case, the eNB requests a CSI report via PDCCH and sets a PUSCH resource through which UE transmits the CSI report; thus the first information contained in PDCCH from an eNB indicates a type of UCI that includes a CSI report.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Cheng, based on the above teaching from Choi, to derive the limitations of claim 1, because the modification uses prior art elements according to their established functions to produce a predictable result that is equivalent to the claimed limitations. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification in order to provide necessary information in an uplink control information (UCI) transmission piggybacked on uplink data channel (PUSCH).

Regarding claim 3, Cheng and Choi disclose the limitations of claim 1 as set forth, and Cheng further discloses wherein the first information is explicitly or implicitly indicated ([0038] In S110, the user equipment UE receives a physical downlink control channel PDCCH sent by the base station ENB, where the PDCCH includes indication information (= first information), where the indication information is used to indicate a physical uplink control channel PUCCH resource used to transmit uplink control information UCI. That is, the UE detects the PDCCH, and a downlink control information format (DCI Format) corresponding to the PDCCH includes a field indicative of the PUCCH resource used to transmit the UCI; thus the first information is explicitly indicated in the DCI).  

Regarding claim 8, Cheng and Choi disclose the limitations of claim 1 as set forth, and Cheng further discloses wherein the first information is specific to at least one of a semi-persistent resource or a semi-static resource ([0031] and Fig. 1: S120. Obtain, according to the indication information and whether the uplink control information includes periodic channel state information, the physical uplink control channel resource used to transmit the uplink control information (UCI) from a semi-statically configured first resource group and/or second resource group.).  

Claims 10, 12, and 17 are rejected on the same grounds set forth in the rejection of claims 1, 3, and 8, respectively. Claims 10, 12, and 17 recite similar features as in claims 1, 3, and 8, respectively, from the perspective of a device. Cheng further discloses the device comprising: an input interface configured to receive first information from a network device, and a processor configured to perform the recited functions ([0085] – [0087] and Fig. 5: receiving module 510, obtaining module 520, sending module 530; [0114] processing unit.).

Claim 24 is rejected on the same grounds set forth in the rejection of claim 1. Claim 24 recites similar features as in claim 1 from the perspective of a method for a network device. 

Claim 26 is rejected on the same grounds set forth in the rejection of claim 1. Claim 26 recites similar features as in claim 1 from the perspective of a network device. 

Claims 2, 7, 11, 16, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng in views of Choi, and further in view of Xu et al. (US 20150036618 A1; hereinafter “Xu”).

Regarding claim 2, Cheng and Choi disclose the limitations of claim 1 as set forth, and Cheng further discloses wherein the first information indicates the resources available for transmitting UCI ([0030] and Fig. 1: S110. Receive a physical downlink control channel sent by a base station (= a network device), where the physical downlink control channel includes indication information, where the indication information is used to indicate a physical uplink control channel resource used to transmit uplink control information.). 
But Cheng and Choi do not disclose wherein the first information further indicates at least one of: whether the UCI can be transmitted in the uplink transmission resource; a number of resources for transmission of the UCI; a resource proportion for transmission of the UCI; a number of bits of the UCI that can be transmitted.
However, in the same field of endeavor, Xu discloses wherein processing is performed to determine whether to multiplex or drop UCI when the UCI is bundled with PUSCH ([0062] Thus, the techniques presented herein may help address issues related to bundling UCI, such as whether to drop or transmit UCI on PUSCH (in a current standard with PUSCH bundle size 4, periodic CQI is always dropped, and ACK is transmitted on one subframe only), how long to bundle UCI, and how to calculate resources for UCI on PUSCH; [0067] In some cases, one of UCI or PUSCH may be dropped on the overlapping part or dropped whenever the UCI and PUSCH do not align. In some cases, a UE may only drop the UCI part outside of the overlapping PUSCH portion, and transmit the UCI on the PUSCH for the overlapping part; [0070] Aspects of the present disclosure may also help a UE decide whether to drop UCI when transmitting bundled UL data.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Cheng and Choi as applied to claim 1, based on the above teaching from Xu, to derive “wherein the first information indicates whether the UCI can be transmitted in the uplink transmission resource”, based on the UCI payload size and available UCI resources. The modification uses prior art elements according to their established functions to produce a predictable result that is equivalent to the claimed limitations. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification in order to determine the feasibility of uplink 

Regarding claim 7, Cheng and Choi disclose the limitations of claim 1 as set forth. But Cheng and Choi do not disclose wherein the terminal device determines the first information according to at least one of a type of a data channel or a duration for data transmission.  
However, in the same field of endeavor, Xu discloses determining, by a terminal device, first information including resources for UCI based on duration for data transmission ([0065] Aspects of the present disclosure may also help a UE determine where (e.g., on what resources) to transmit UCI (e.g., relative to PUSCH and/or PDCCH). The determination may be based, at least in part, on whether or not, and to what extent, UCI and PUSCH overlap. FIG. 7 illustrates four example cases in which UCI overlaps with PUSCH to different extents. [0066] For example, if a UCI bundled transmission is entirely within the duration of PUSCH (Case 1), on all subframes where they overlap, UCI may be transmitted within the PUSCH (e.g., SC-FDM).).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Cheng and Choi as applied to claim 1, based on the above teaching from Xu, to derive “wherein the terminal device determines the first information according to at least one of a type of a data channel or a duration for data transmission”, because the modification uses prior art elements according to their established functions to produce a predictable result that is equivalent to the claimed limitations. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification in order to determine the feasibility of uplink control information (UCI) piggyback on uplink data channel (PUSCH). The claim is written in an 

Claims 11 and 16 are rejected on the same grounds set forth in the rejection of claims 2 and 7, respectively. Claims 11 and 16 recite similar features as in claims 2 and 7, respectively, from the perspective of a device. Cheng further discloses the device comprising: an input interface configured to receive first information from a network device, and a processor configured to perform the recited functions ([0085] – [0087] and Fig. 5: receiving module 510, obtaining module 520, sending module 530; [0114] processing unit.).

Claim 25 is rejected on the same grounds set forth in the rejection of claim 2. Claim 25 recites similar features as in claim 2 from the perspective of a method for a network device. 

 Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng in view of Choi, and further in view of Lee et al. (US 20150289211 A1; hereinafter “Lee”).

Regarding claim 4, Cheng and Choi disclose the limitations of claim 3 as set forth. But Cheng and Choi do not disclose wherein the first information is carried in an indication field for indicating a modulation and coding scheme (MCS) offset of the UCI.
However, in the same field of endeavor, Lee discloses receiving, by a terminal device, first information from a network device, wherein the first information is carried in an indication field for indicating a modulation and coding scheme (MCS) offset of the UCI ([0133] First of all, according to a legacy wireless communication system (3GPP TS 36.213), it is able to secure uplink control information (UCI) piggyback on uplink data channel (PUSCH) or uplink control information transmitted on the PUSCH to be more reliably transmitted via upper layer signal (RRC)-based additional MCS offset configuration (refer to 3GPP TS 36.213 8.6.3). In this case, the upper layer signal-based additional MCS offset, which is set to the UCI transmitted on the PUSCH via piggyback, is configured to secure the UCI to be reliably received).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Cheng and Choi as applied to claim 3, based on the above teaching from Lee, to derive the limitations of claim 4, because the modification uses prior art elements according to their established functions to produce a predictable result that is equivalent to the claimed limitations. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification in order to enable secure uplink control information (UCI) piggyback on uplink data channel (PUSCH).

Claim 13 is rejected on the same grounds set forth in the rejection of claim 4. Claim 13 recites similar features as in claim 4, from the perspective of a device. Cheng further discloses the device comprising: an input interface configured to receive first information from a network device, and a processor configured to perform the recited functions ([0085] – [0087] and Fig. 5: receiving module 510, obtaining module 520, sending module 530; [0114] processing unit.).

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng in view of Choi, in view of Lee, and further in view of Chen et al. (US 20160353430 A1; hereinafter “Chen”).

Regarding claim 5, Cheng, Choi, and Lee disclose the limitations of claim 4 as set forth. But , Cheng, Choi, and Lee do not disclose wherein a value of a first part of the indication field indicates UCI limited for transmission, and a value of a second part of the indication field indicates UCI unlimited for transmission.
However, in the same field of endeavor, Chen discloses receiving, by a terminal device, first information from a network device including an indication field that indicates UCI payload size ([0092] The UCI characteristic module 910 may be configured such that the UCI characteristic may include a payload size of the UCI as described, for example, with reference to FIG. 5 or 6. The UCI characteristic module 910 may also identify a payload size of the UCI. The determination to include the CRC information may be based at least in part on the payload size exceeding a threshold (e.g., a payload size threshold). In some examples, the payload size of the UCI may be identified based at least in part on at least one of an RRC configuration, dynamic signaling, or a number of transport blocks, or any combination thereof. In some examples, the plurality of UCI types may include at least one of an ACK, a NAK, a CQI, a PMI, an RI, a PTI, or any combination thereof.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Cheng, Choi, and Lee as applied to claim 4, based on the above teaching from Chen, to derive “wherein a value of a first part of the indication field indicates UCI limited for transmission, and a value of a second part of the indication field indicates UCI unlimited for transmission”, because the indication of UCI payload size indicates whether UCI size is within a threshold limit so that all the bits may be sent, and the modification uses prior art elements according to their established functions to produce a predictable result that is equivalent to the claimed limitations. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification by indicating UCI payload size in order to enable secure uplink control information (UCI) piggyback on uplink data channel (PUSCH).

Claim 14 is rejected on the same grounds set forth in the rejection of claim 5. Claim 14 recites similar features as in claim 5 from the perspective of a device. Cheng further discloses the device comprising: an input interface configured to receive first information from a network device, and a processor configured to perform the recited functions ([0085] – [0087] and Fig. 5: receiving module 510, obtaining module 520, sending module 530; [0114] processing unit.).

 Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng in view of Choi, in view of Lee, and further in view of Zhao et al. (US 20190199468 A1; hereinafter “Zhao”).

Regarding claim 21, Cheng, Choi, and Lee disclose the limitations of claim 4 as set forth. But Cheng, Choi and Lee do not disclose wherein the first information is carried in a plurality of indication fields for indicating the MCS offset of the UCI, each of the plurality of indication fields corresponds to a respective bit number range and/or UCI type, and the bit number range indicates a range of a number of bits for limited transmission of downlink control information.  
However, in the same field of endeavor, Zhao discloses wherein the first information is carried in a plurality of indication fields for indicating the MCS offset of the UCI, each of the plurality of indication fields corresponds to a respective bit number range and/or UCI type, and the bit number range indicates a range of a number of bits for limited transmission of downlink control information ([0046] For each type of UCI, HARQ-ACK, RI and CQI/PMI, a table is pre-defined for mapping the index signaled by high layers to the MCS offset value (see Section 8.6.3 in TS 36.213). Different signaling indexes are used for single and multi-codeword PUSCH transmissions. The offset value for HARQ-ACK also depends on the payload size, where a different signaling index will be used if the UE transmits more than 22 HARQ-ACK bits; [0107] In some embodiments, the UCI MCS offset index or value is configured through a pre-defined number of DCI bits from network node to wireless device on a TTI or sTTI basis. For example, three DCI bits may be used to configure the UCI MCS offset. In the embodiments that signal an MCS offset index, the wireless device will have in total eight UCI MCS offset values that can be used to determine the size of UCI region on sPUSCH. In the embodiments that signal an MCS value, the UCI MCS offset value can be in the range of [1, 2, 3, . . . , 7] or [0.5, 1, 2.5, . . . , 3.5] depending on the pre-defined granularity; [0114] In some embodiments, a one-to-one mapping between the MCS index used for data transmission and the MCS offset value for each type of UCI is predefined. Based on the predefined one-to-one mapping, the UCI MCS offset value is implicitly indicated by the bit field in the uplink DCI used for signaling the MCS for the corresponding sPUSCH transmission.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Cheng, Choi, and Lee as applied to claim 4, based on the above teaching from Zhao, to derive the limitations of claim 21, because the modification uses prior art elements according to their established functions to produce a predictable result that is equivalent to the claimed limitations. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification by indicating number of UCI bits in order to ensure that uplink control information (UCI) can piggyback on uplink data channel (PUSCH).

Regarding claim 22, Cheng, Choi, and Lee disclose the limitations of claim 4 as set forth. But Cheng, Choi and Lee do not disclose wherein an offset value indicated in the 
However, in the same field of endeavor, Zhao discloses wherein an MCS offset value may be used to determine the number of resources for each type of UCI ([0050] The traditional high layer signaling indexes for determining the UCI MCS offset value for PUSCH do not support transmitting UCI on sPUSCH. Moreover, the MCS offset values for UCI transmitting on sPUSCH need to be designed to control the coding rate of UCI on sPUSCH, and to determine the number of resources allocated for each type of UCI that are transmitted on PUSCH with shortened TTI; [0102] Particular embodiments may configure UCI MCS offset dynamically or semi-dynamically for transmitting UCI on sPUSCH. Depending on the UCI payload and/or MCS used for data transmission when UCI is transmitted on sPUSCH, the MCS offset that is used to determine the size of the corresponding UCI region in sPUSCH is dynamically or semi-dynamically configured by an eNodeB, such as network node 120. The UCI can be HARQ-ACK, RI, CRI, CQI/PMI, etc.). A skilled artisan would have been able to apply this teaching to determine that UCI payload size may be too big and not be accommodated by the uplink transmission resource, and thereby derive the limitation “wherein an offset value indicated in the indication field satisfying a first condition indicates that the UCI cannot be transmitted through the uplink transmission resource”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Cheng, Choi, and Lee as applied to claim 4, based on the above teaching from Zhao, to derive the limitations of claim 22, because the modification uses prior art elements according to their established functions to produce a predictable result that is equivalent to the claimed limitations. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform 

Furthermore, regarding claim 22, Cheng, Choi, Lee, and Zhao disclose the limitations of claim 21 as set forth and Zhao further discloses wherein an MCS offset value may be used to determine the number of resources for each type of UCI ([0050] The traditional high layer signaling indexes for determining the UCI MCS offset value for PUSCH do not support transmitting UCI on sPUSCH. Moreover, the MCS offset values for UCI transmitting on sPUSCH need to be designed to control the coding rate of UCI on sPUSCH, and to determine the number of resources allocated for each type of UCI that are transmitted on PUSCH with shortened TTI; [0102] Particular embodiments may configure UCI MCS offset dynamically or semi-dynamically for transmitting UCI on sPUSCH. Depending on the UCI payload and/or MCS used for data transmission when UCI is transmitted on sPUSCH, the MCS offset that is used to determine the size of the corresponding UCI region in sPUSCH is dynamically or semi-dynamically configured by an eNodeB, such as network node 120. The UCI can be HARQ-ACK, RI, CRI, CQI/PMI, etc.). A skilled artisan would have been able to apply this teaching to determine that UCI payload size may be too big to be accommodated by the available uplink transmission resource, and in that case derive the limitation “wherein an offset value indicated in the indication field satisfying a first condition indicates that the UCI cannot be transmitted through the uplink transmission resource”.

 Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Cheng in view of Choi, in view of Lee, in view of Zhao, and further in view of Ahn et al. (US 20180034606 A1 Zhao; hereinafter “Ahn”).
Regarding claim 23, Cheng, Choi, Lee, and Zhao disclose the limitations of claim 22 as set forth. But Cheng, Choi, Lee, and Zhao do not disclose wherein the offset value indicated in the indication field satisfying the first condition comprises an offset value of zero indicated in the indication field.
However, in the same field of endeavor, Ahn discloses wherein the MCS offset value indicated in the indication field satisfying the first condition comprises an offset value of zero indicated in the indication field ([0096] FIG. 8 illustrates an example (optional behavior) in which when a channel variation between the time the UE transmits an SRS (S810) and the time the UE receives a UL grant (S820) is a threshold or greater (or exceeds the threshold), the UE sets an MCS offset to a value greater than 0 and transmits uplink data (S840). FIG. 9 illustrates an example (default behavior) in which when a channel variation between the time the UE transmits an SRS (S910) and the time the UE receives a UL grant (S920) is less than a threshold or greater (or the threshold or less), the UE sets an MCS offset to 0 and transmits uplink data (S940); [0100] When there is no downlink reference signal in the subframes adjacent to the subframes for the SRS and the UL grant for measuring the uplink channel variation, the UE sets the MCS offset to 0 as in FIG. 9 (default behavior)..). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Cheng, Choi, Lee, and Zhao as applied to claim 22, based on the above teaching from Ahn, to derive the limitations of claim 23, because the modification uses prior art elements according to their established functions to produce a predictable result that is equivalent to the claimed limitations. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification by setting MCS offset to be zero when the channel conditions permit this in order to enable uplink control information (UCI) piggyback on uplink data channel (PUSCH).

Response to Arguments
Applicant's arguments have been considered but are moot because the amendments necessitated new grounds of rejection, and the arguments do not apply to the combination of references being used in the current rejection.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Chen et al. (US 20180049173 A1) – Multiplexing PUCCH resources.
Wu et al. (US 8934850 B1; hereinafter “Wu”) – Range of bits for MCS offset of the UCI.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHAILENDRA KUMAR/Primary Examiner, Art Unit 2471